Citation Nr: 0622147	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  93-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant served on active duty from August 1975 to March 
1977, with various periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In September 1998, the appellant was afforded a hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The current medical evidence of record does not reveal 
clinical manifestations of pseudofolliculitis barbae.  

2.  The appellant's combined service-connected disability 
rating is 50 percent.   
  
3.  The appellant's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7800, 7806, 7814 (as in effect prior to 
August 30, 2002); Diagnostic Codes 7800, 7806, 7813 (2005).    

2.  The schedular requirements for a TDIU rating are not met 
and referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				       I. Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

During the pendency of this appeal, the regulations relating 
to skin disabilities were amended effective August 30, 2002.  
See 67 FR 49,596 (July 31, 2002).  In keeping 
with VA practice and appropriate precedent, the rating agency 
should apply the version of the regulation that is most 
favorable to the veteran, since the regulations changed 
during the pendency of his appeal.  See VAOPGCPREC 7-03 
(2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

It is evident from a review of both the February 2005 and 
January 2006 supplemental statements of the case (SSOC's) 
that the RO has considered the new skin rating criteria. 

The appellant's pseudofolliculitis barbae is rated as 10 
percent disabling under DC 7814 (in effect prior to August 
30, 2002), which pertained to tinea barbae.  The regulations 
directed that tinea barbae was to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Under the criteria in effect prior to August 30, 2002, DC 
7800 (pertaining to disfiguring scars of the head, face, or 
neck) provided a 10 percent rating for disfiguring scars of 
the head, face or neck which were moderately disfiguring.  A 
30 percent rating was warranted for severe scars, especially 
if producing a marked and unsightly deformity over the 
eyelids, lips or auricles.  A 50 percent rating was warranted 
where there was complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  The note following the rating criteria stated 
that, when in addition to tissue loss and cicatrization there 
was marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating to 50 percent, and the 10 percent rating to 30 
percent.  Additionally, it was stated that the most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.   

Under DC 7806 (pertaining to eczema), as in effect prior to 
August 30, 2002, a 10 percent rating was warranted where 
there was exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
warranted with constant exfoliation or itching, extensive 
lesions, or marked disfigurement.  Finally, a 50 percent 
rating was warranted where there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.   

Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  1) Scar 5 or more inches (13 or more cm.) in 
length; 2) Scar at least one-quarter inch (0.6 cm.) wide at 
widest part; 3) Surface contour of scar elevated or depressed 
on palpation; 4) Scar adherent to underlying tissue; 5) Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); 6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.); 7) Underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.); 8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  A minimum 10 percent rating is provided 
for having one of the above characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  A 30 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.  Note (3) of DC 7800 
directs that unretouched color photographs be taken into 
consideration when evaluating these criteria.  

The new rating criteria under DC 7806 (pertaining to 
dermatitis or eczema) provides a 0 percent rating for skin 
disabilities that affect less than 5 percent of the entire 
body or less than 5 percent of exposed areas and no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted if at least 5 percent but less 
than 20 percent of the entire body or at least 5 percent but 
less than 20 percent of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period.  A 30 
percent rating is warranted under the new criteria if the 
eczema affects 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  Lastly, a 60 
percent rating is warranted under the new criteria if more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2005).
 
Finally, under DC 7813, dermatophytosis (ringworm; of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; 
of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris), is to be rated as 
disfigurement of the head, face, or neck (DC 7800, scars, 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  It is 
noted that DC 7801 pertains to scars, other than the head, 
face, or neck that are deep and cause limited motion, and 
DC's 7802, 7803, and 7804 each provide for a maximum rating 
of 10 percent.  DC 7805 pertains to other scars and directs 
that they be rated on limitation of function of the affected 
part.  
              
A September 1991 VA general medical examination report 
diagnosed folliculitis and pseudofolliculitis.  The examiner 
stated that this seemed to be a recurrent problem, but that 
it seemed to be inactive at the time of the examination.  It 
was noted that the appellant reported that the only problem 
with respect to his skin disorder was that of pruritis.  The 
veteran reported that he was actively treating his skin 
disorder with various topical ointments.    

A September 1995 VA general medical examination report stated 
that, upon physical examination, there was demonstrated 
pseudo barbae folliculitis of the neck bilaterally and of the 
cheeks.  It was stated that the appellant was wearing a 
beard, which minimized the problem.  It was also stated that 
he used hydrocortisone cream with relief.  The assessment 
included pseudo barbae folliculitis, which the examiner 
stated was still present, mainly on the right side of the 
neck.  

A November 1995 VA progress note stated that it was a follow-
up visit for, inter alia, pseudofolliculitis barbae.  It was 
stated that the beard was grown in with evidence of mild 
folliculitis on the neck and that it was still itching.  

A June 2000 VA skin diseases examination report stated that 
there were multiple comedones scattered over the appellant's 
forehead and cheeks.  There were several small 2mm tan 
papules noted over the beard areas and chin.  There was a 
beard over the lower face with hairs measuring 2 to 3mm in 
length.  There were no definite pustules noted.  The 
impression was pseudofolliculitis barbae.  

In a November 2004 VA examination report it was stated that 
there were no objective manifestations of pseudofolliculitis 
barbae at the time of the examination.  The appellant was 
noted to have a short beard and that, within the beard, there 
were a few of tinea versicolor patches visible, as there were 
on the scalp, but no visible manifestations of 
pseudofolliculitis barbae.  Specifically, the examiner stated 
that there was no exudate, no lesions, and no disfigurement.  
The diagnosis was "[n]o clinical manifestations of 
pseudofolliculitis barbae."

The preponderance of the evidence is against the appellant's 
claim and an increased rating for pseudofolliculitis is not 
warranted under either the old or new skin rating criteria.  
As noted above, the current medical evidence of record states 
that there are no visible manifestations of 
pseudofolliculitis barbae.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  38 
C.F.R. § 4.2 (2005); see also Francisco, supra.  Accordingly, 
the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

					II.  TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Here, the 
appellant is service-connected for migraine headaches, rated 
as 30 percent disabling, spondylolisthesis, L5-S1, rated as 
20 percent disabling, and pseudofolliculitis barbae, rated as 
10 percent disabling.  His combined rating is 50 percent.  
Given the foregoing, the appellant does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a) 
(2005).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  In 
such instances, the matter should be submitted by the rating 
board to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board cannot award TDIU 
under 4.16(b) in the first instance; the RO must first submit 
the claim to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).  

The relevant medical evidence of record includes a July 1988 
VA medical report by Julian Libet, Ph.D., that listed Axis I 
diagnoses of dysthymia, psychological factors affecting 
physical condition, and other interpersonal problems.  An 
Axis II diagnosis of mixed personality disorder with 
prominent features of paranoid personality and with 
narcissistic and antisocial traits was listed.  Also, an Axis 
III diagnosis of lumbosacral strain with chronic back pain 
(spondylolisthesis at L5) with TENS unit in place was listed.  
It was noted that the appellant had documented past failures 
both in the educational and vocational spheres.  It was then 
stated that unsatisfactory completion of educational programs 
and at maintaining effective interpersonal relations in the 
employment setting were not due to an existent major mental 
illness, but were secondary to the combined effects of 
significant back pain, headaches, grossly inadequate coping 
skills for pain from either source, and "characterological" 
frailties leading to disturbances in interpersonal 
relationships (especially with supervisors).  It was stated 
that the appellant's prognosis for successful educational or 
vocational endeavors was extremely poor.  It was concluded: 

Given [the appellant's] (a) severity of dysthymia, 
(b) lack of adequate coping responses to stress 
(severity of mixed personality disorder), (C) 
existent disabling medical problems (substantial 
pain sequallae [sic]), (d) long history of 
complete failure both in interpersonal 
relationships and in vocational/educational 
settings, and the interaction of (a), (b), (c), 
(d); [the appellant], in my view, is totally 
incapacitated from satisfactory functioning in any 
vocational sphere.   

A September 1992 Counseling Record/Narrative Report stated 
that the appellant did suffer from a number of restrictions 
and limitations associated with his service-connected 
conditions, but that the appellant's psychiatric condition 
continued to be the major impairment to his ability to 
function in employment.  It was further stated that the 
appellant "does have an impairment of employability and that 
the service-connected condition does materially contribute to 
this impairment."  However, it was also emphasized that he 
had a serious employment handicap related to his poor history 
of adjustment to work and training.   

An October 1995 psychological evaluation report stated that 
the appellant produced an invalid MMPI-2 profile, 
characterized by extreme endorsement of an extraordinary 
range of the most severe pathological symptoms.  It was 
stated that his self-reported distress exceeded and did not 
resemble that typically acknowledged by psychiatric 
inpatients in catastrophic distress.  The examiner stated 
that the appellant's long history of medical problems and 
very poor social and vocational adjustment implied that he 
may be functionally unable to maintain steady work and 
provide for himself financially.  

An August 1998 Counseling Record/Narrative Report noted the 
appellant's service-connected disabilities, but stated that 
his psychiatric condition and personality disorder seemed to 
be the overriding element in his inability to get or keep a 
job.  It was stated that it did appear that the appellant had 
an employment handicap.  It was stated further, 
"[l]imitations from the service and non-service-connected 
conditions prevent this veteran from competing in the labor 
market."    

A May 2000 VA spine examination report listed an impression 
of low back pain with the only focal findings being some pain 
on palpation of the lumbosacral spine and the obtaining of 
the reflexes in the lower extremities with the Jendrassik 
maneuver.  The examiner stated that he felt that the 
appellant could do work which was of a sedentary nature and 
that did not include any jumping, running, heavy lifting, 
pushing, pulling, etc.  He did state, though, that this may 
be changed after he received the report of the lumbosacral 
spine X-ray.  In this regard, however, the report stated that 
X-rays revealed an unremarkable lumbar spine.  Spina bifida 
occulta was present at the L5 level.  

A July 2001 VA progress note indicated that the appellant had 
been fired from his job after having tested positive for 
cocaine.  

Finally, the November 2004 VA examination report noted that 
the appellant reported having migraine headaches 
characterized by intense pain, photophobia, and nausea, which 
occurred one to three times a week and lasted three to four 
hours at a time.  The appellant reported that during the 
headaches he can be comfortable only lying in bed and that 
this has caused multiple missed work days and loss of prior 
jobs.  The examiner stated that the examination was normal 
except for the presence of a somewhat depressed affect.  The 
examiner stated that, "[i]n summary, there are no clinical 
findings to support a diagnosis of migraines."  It was noted 
that the diagnosis was based purely on his history.  The 
examiner reported that the appellant had small, scattered, 
hypopigmented spots on his mostly bald head, which he stated 
were very characteristic and typical of tinea versicolor.  He 
had no symptoms, which the examiner commented was also 
characteristic of this condition.  The examiner also stated 
that there were no objective manifestations of 
pseudofolliculitis barbae at the time of the examination.  
The appellant was noted to have a short beard and that, 
within the beard, there were a few of the tinea versicolor 
patches visible, as on the scalp, but no visible 
manifestations of pseudofolliculitis barbae.  Specifically, 
the examiner stated that there was no exudate, no lesions, 
and no disfigurement.  He concluded, "[n]either of these 
conditions should be considered in any way adversely 
affecting his ability to work."  

The examiner stated that the appellant reported having quit 
his last job in February 2003 as a sterile prep technician at 
the VA hospital because of pain during lifting and pushing 
activities.  Upon examination, it was remarked that the 
appellant moaned and groaned with every movement.  He had 30 
degrees of flexion, 20 degrees of extension, 20 degrees of 
lateral bending bilaterally, and 30 degrees of rotation 
bilaterally.  The appellant complained of constant pain 
throughout this process.  The examiner stated that there was 
no additional limitation due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The diagnosis 
was degenerative disc disease of the lumbar spine, with 
significant clinical findings of symptom exaggeration.  He 
was noted to walk with a slight limp, without any assistive 
devices, and otherwise had a normal posture.  It is 
specifically stated in the report that the claims folder had 
been reviewed.        

The preponderance of the evidence is against the appellant's 
claim, as it suggests that it is a combination of his 
service-connected disabilities coupled with his non-service 
connected psychiatric problems that prevent the appellant 
from being unable to secure and follow a substantially 
gainful occupation.  In this regard, the multiple volumes of 
the appellant's claims folder are replete with psychiatric 
treatment reports and the aforementioned medical evidence 
consistently attributes, at least in part, the appellant's 
inability to obtain or maintain employment to his psychiatric 
problems.  Furthermore, absent from the claims folder is a 
competent medical opinion which attributes the appellant's 
inability to secure and follow a substantially gainful 
occupation solely to his service-connected disabilities.          

Based on the evidence in the record, the Board cannot 
conclude that the appellant is unable to work due to his 
service-connected disabilities.  Again, there is no 
indication in the record that the appellant's service-
connected disabilities, alone, are sufficient to prevent him 
from working.  Thus, the Board finds that there is no basis 
for a referral to VA's Compensation and Pension Director for 
initial consideration under the provisions of 38 C.F.R. § 
4.16(b).  Therefore, a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted in this case, and the appellant's claim must be 
denied.  As the preponderance of the evidence is against the 
claim for TDIU, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2005 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to TDIU and entitlement to an increased 
rating.  The letter also informed the appellant of VA's duty 
to assist him in obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the September 2005 VCAA notice letter 
did request that the appellant send to VA any evidence in his 
possession that pertained to his claims.
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the 
September 2005 VCAA letter was sent to the appellant the 
claim was readjudicated by the AOJ in the January 2006 
supplemental statement of the case.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for pseudofolliculitis barbae is denied.  

Entitlement to TDIU is denied. 



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


